Name: Council Regulation (EEC) No 638/81 of 10 March 1981 amending Regulation (EEC) No 4/81 in respect of the intervention price applicable in Greece in the olive oil sector for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 3 . 81 Official Journal of the European Communities No L 68/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 638/81 of 10 March 1981 amending Regulation (EEC) No 4/81 in respect of the intervention price applicable in Greece in the olive oil sector for the 1980/81 marketing year HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 In the first subparagraph of Article 1 of Regulation (EEC) No 4/81 , the figure ' 167-70 ' is hereby replaced by the figure ' 170-80 '. Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession , and in particular Article 72 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas, as a result of a misunderstanding as to the method for determining the green rate for the drachma, the Council , by Regulation (EEC) No 4/81 ( ! ), fixed the intervention price for olive oil in Greece at a level which is not sufficient to ensure maintenance of Greek olive growers' incomes ; whereas, in order to alleviate this difficulty, the inter ­ vention price applicable in Greece for the 1980/81 marketing year should be altered, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 March 1981 . For the Council The President G. BRAKS (&gt;) OJ No L 1 , 1 . 1 . 1981 , p . 7 .